Citation Nr: 0108956	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  98-16 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for residuals of 
frostbite.

4.  Entitlement to service connection for a back condition.

5.  Entitlement to service connection for a left knee 
condition.

6.  Entitlement to service connection for a stomach 
condition, secondary to service-connected post traumatic 
stress disorder.

7.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right shoulder condition.

8.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right hand condition.

9.  Entitlement to an increased rating for post traumatic 
stress disorder, currently rated as 30 percent disabling.

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.

This appeal arises from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

On a VA Form 9, Appeal to Board of Veterans' Appeals, which 
was received in October 1999, the veteran checked a box 
indicating he desired a "BVA hearing in Washington, D.C."  
Beside that area he wrote, "I will if I have to."  In 
November 2000 the Board wrote the veteran requesting 
clarification as to his desires for a personal hearing.  At 
the bottom of that letter was a sentence which stated, "[i]f 
you do not respond within 30 days from the date of this 
letter, the Board will assume you do not want a hearing and 
will proceed with the evidence of record."  The letter 
concluded with notations that the veteran could call the 
Board at a stated number, or send a telefacsimile to a stated 
number.  Evidence in the claims file indicates the veteran 
did not respond to that letter within the 30 day period.  The 
Board also notes that there is no evidence in the file that 
the veteran ever responded to that letter.  Accordingly, the 
Board deems the veteran has withdrawn his request for a 
personal hearing.  See 38 C.F.R. § 20.704(e) (2000).

The issues of service connection for a bilateral hearing 
loss, bilateral tinnitus, and residuals of frostbite, new and 
material evidence to reopen claims for entitlement to service 
connection for a right shoulder condition and a right hand 
condition, and entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU), will be addressed in the REMAND portion 
of this decision.


FINDINGS OF FACT

1.  There is no medical evidence of record of any currently 
diagnosed back condition.

2.  There is no medical evidence of record of a nexus between 
any currently diagnosed back condition and the veteran's 
active duty service.

3.  There is no medical evidence of record of any currently 
diagnosed left knee condition.

4.  There is no medical evidence of record of a nexus between 
any currently diagnosed left knee condition and the veteran's 
active duty service.

5.  There is no medical evidence of record of any currently 
diagnosed stomach condition.

6.  There is no medical evidence of record of a nexus between 
any currently diagnosed stomach condition and the veteran's 
active duty service or his service-connected post traumatic 
stress disorder (PTSD).

7.  The veteran's service-connected PTSD is not currently 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and inability to establish and 
maintain effective relationships.


CONCLUSIONS OF LAW

1.  A back condition was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).

2.  A left knee condition was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).

3.  A stomach condition was not incurred in or aggravated by 
service, is not proximately due to or the result of a 
service-connected disability, and has not been aggravated by 
a service-connected disability.  38 U.S.C.A. § 1110 (West 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.310(a) (2000); Allen v. 
Brown, 7 Vet. App. 439, 448-50 (1995).

4.  The criteria for a 50 percent rating for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection issues

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. § 3.303(a) 
(2000).  In addition, certain chronic diseases may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within an applicable period 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R.   § 3.303(b).  
No conditions other than those listed in § 3.309(a) can be 
considered chronic for purposes of presumptive service 
connection.  38 C.F.R. § 3.307(a).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the granting of claims 
based upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).  The Court has ruled that 
the chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be granted or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that post-service symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 493 (1997).  The rules 
concerning chronicity and continuity of symptomatology, 
however, still require "medical expertise" to relate the 
veteran's present disability to his or her post-service 
symptoms.  Savage, 10 Vet. App. at 497-98.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

A.  A back condition

The veteran was examined by VA in March 1998 and October 
1999.  The veteran voiced no complaints as to his back during 
either examination, and no back condition was noted.

The veteran has reported all his treatment has been at VA 
medical facilities.  All VA medical records in the claims 
file, from 1990 through 1999, have been reviewed.  There is 
no medical evidence of record showing any complaints of, or 
treatment for, any back condition.

Accordingly, the preponderance of the evidence is against 
service connection for a back condition.

B.  Left knee

The veteran was examined by VA in March 1998 and October 
1999.  The veteran voiced no complaints as to his left knee 
during either examination, and no left knee condition was 
noted.

The veteran has reported all his treatment has been at VA 
medical facilities.  All VA medical records in the claims 
file, from 1990 through 1999, have been reviewed.  There is 
no medical evidence of record showing any complaints of, or 
treatment for, any left knee condition.

Accordingly, the preponderance of the evidence is against 
service connection for a left knee condition.

C.  A stomach condition, to include as secondary to service-
connected PTSD

In addition to direct service connection for a disability 
resulting from disease or injury incurred in or aggravated by 
service, as noted above, a preexisting disability which is 
aggravated by a service-connected disease or injury in the 
line of duty shall be service connected.  38 U.S.C.A. § 1110.  
A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be granted 
for the degree of aggravation to a non-service connected 
disorder which is proximately due to or the result of a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439, 
448-50 (1995).  In secondary service connection cases VA must 
consider both onset as well as aggravation theories of 
increased disability.  Allen, 7 Vet. App. at 449-50.

A March 1998 VA examination report contains notations that 
the veteran "denied any current problems with his stomach."  
The examiner indicated he had reviewed VA medical records 
from August 1996 which showed an upper gastrointestinal 
examination revealing an esophageal motility disorder, with 
gastroesophageal reflux, evidence of duodenitis, and a 
duodenal diverticulum, but that, as noted, the veteran denied 
any current complaints.  The examiner noted the medical 
records showed previous treatment with Pepcid, but no current 
treatment.  The examiner also noted that the veteran's 
complete blood count was normal, with no evidence of anemia, 
his weight was stable, and his bowel movements were normal.  
Upon physical examination the veteran's abdomen was found to 
be soft, with no masses or tenderness.  The impressions were 
history of gastroesophageal reflux disease and duodenitis, 
and "[veteran] denies current problems."

During an October 1999 VA examination the veteran denied any 
recent weight changes, and reported having heartburn and/or 
indigestion with any fatty foods and/or cinnamon, 
"especially if he eats these things in the evening."  He 
denied ever having peptic ulcer disease, hematemesis, liver 
disease, constipation, diarrhea or any melena type stools.  
There was no diagnosis of any stomach disorder in this 
examination report.

Accordingly, as there is no medical evidence of any current 
stomach disorder, the preponderance of the evidence is 
against service connection for a stomach condition, on either 
a direct basis or as secondary to the veteran's PTSD.

D.  Conclusion

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).

The Board also believes that the requirements of the Veteran 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) have been met, and that no further assistance to 
the veteran in that regard is required.

II.  An increased rating for PTSD

The veteran has voiced disagreement with the 30 percent 
rating assigned his service-connected PTSD.  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to a conclusion 
that the current evidence on file is inadequate for proper 
rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1 (2000).  The basis of disability 
evaluations is the ability of the body as a whole, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  See 
38 C.F.R. § 4.10.  Although the history of a disability must 
be considered, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

During a March 1998 VA psychiatric examination, which report 
indicates the examiner was a medical doctor, and that he 
reviewed the March 1996 VA psychiatric examination report, 
the veteran reported currently living with his daughter and 
her fiancé for 6-7 months, and that this arrangement was 
"working out."  The veteran also reported having infrequent 
"bad dreams" of being shelled, the last being about "six 
months, or so," ago.

The examiner appeared to question whether the veteran's 
inservice stressors were, from the veteran's account, "of 
considerable severity or not," as the veteran described them 
"without any particular physiologic reactivity."  In 
addition to the minimal "bad dreams," the examiner also 
noted the veteran did "not demonstrate intrusive distressing 
recollections and appears able to talk about Korean 
situations without difficulty."  The veteran denied 
flashbacks and did not demonstrate intense psychologic nor 
physiologic reactivity, did not demonstrate an effort to 
avoid thoughts, feelings, or conversations during the 
interview session.  The examiner also indicated the veteran 
did not demonstrate markedly diminished interests or feelings 
of detachment or estrangement.  The examiner indicated the 
veteran described being considerably socially uncomfortable, 
which the veteran interpreted as "a sense of feeling 
ashamed."  The examiner noted the veteran did not 
demonstrate a restricted range of affect, although he did 
describe a sense of increased arousal and anxiety.  While the 
veteran reported waking up a lot at night, the examiner noted 
that "this might not be particularly remarkable for his age 
and status of prostate."  The examiner indicated that, given 
the symptoms reported by the veteran, he more nearly met the 
criteria for generalized anxiety disorder, rather than PTSD, 
as the symptoms he described were "worrying a lot, feeling 
badly about his work situation, describing muscle tension, 
sleep disturbance of unclear significance, restlessness and 
subjective anxiety."

Upon mental status examination the veteran was noted to show 
intact associations and stayed on the topic without 
difficulty.  His mood and affect were noted to be "not 
particularly remarkable."  He did not appear anxious or 
depressed, and his mental content did not reveal evidence of 
psychotic disorder.  He was oriented to person, place and 
time, he was able to do serial 7's fairly well, and while he 
had difficulty with delayed recall, he was able to duplicate 
a somewhat complex drawing "quite accurately."  
Abstractions were noted to be poor, but the examiner 
indicated he suspected the veteran "might be toward the low 
end of the normal intellectual range[,] interfering with his 
abstracting ability."  The veteran's insight was noted to be 
limited, and his judgment was noted to be difficult to 
comment on.  The diagnoses were: Axis I, generalized anxiety 
disorder, alcohol dependence (in remission); Axis II, no 
diagnosis; Axis III, residuals of injury to the right 
shoulder and enlarged prostate; Axis IV, stressors related to 
occupational problems and feels badly about not working; Axis 
V, Global Assessment of Functioning (GAF) 55.  Significantly, 
the examiner indicated he was not able to establish criteria 
for PTSD, with "possibly some improvement in this regard."

During a June 1999 VA psychiatric examination, which report 
indicates the examiner was a different medical doctor than 
the one who conducted the March 1998 examination, the veteran 
reported no psychiatric hospitalization since the March 1998 
examination, but attending the PCT clinic for individual and 
group therapy.  He reported currently raking Lorazepam, 
Paxil, and Propranolol for his PTSD symptomatology.  The 
veteran also reported recurrent distressing dreams, often 
about "a round coming in," and that four months before, 
found himself on the floor after "flying out of bed to take 
cover."  He also reported irritability, restless sleep, and 
a heightened startle response, with a "partial response to 
medications."  He also reported currently living alone.  
Upon mental status examination the veteran was noted have an 
anxious affect, to be intermittently depressed, to have 
fluent but circumstantial thought production, to have a 
thought content with no hallucinations or delusions, to have 
no suicidal or homicidal ideation, and to have no obsessions 
or compulsions.  The diagnoses were: Axis I, PTSD, chronic, 
history of alcohol dependence in full remission; Axis II, no 
diagnosis; Axis III, degenerative arthritis of the right 
shoulder and status post surgery for right subacromial 
decompression; Axis IV, stressors related to unemployment; 
Axis V, GAF of 48.  The Board notes that Global Assessment of 
Functioning (GAF) is part of the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4TH ED. 1994) (DSM-IV) which 
reflects the psychological, social, and occupational 
functioning of those with psychiatric disability on a 
hypothetical continuum of mental health-illness.  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).

An October 1999 VA PTSD examination report contains a 
notation by the examiner, who is the same examiner that 
conducted the June 1999 examination, that "[t]here is no 
significant change in [the veteran's] status since his last 
evaluation three months ago."  The Board notes the findings 
and diagnoses are essentially identical to those of the June 
1999 examination.

Mental disorders are rated in accordance with 38 C.F.R. 
§ 4.130, Diagnostic Code 9201-9521 (2000).  PTSD is rated in 
accordance with 38 C.F.R. § 4.130, Diagnostic Code 9411.  As 
noted above, the veteran has been assigned a 30 percent 
rating for PTSD under § 4.130, Diagnostic Code 9411.  Under 
that section, a 30 percent rating requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, 70 percent, requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The highest rating, 100 percent, requires total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Applying the symptomatology and GAF scale scores (48 and 55) 
shown in the above VA PTSD examination reports to the General 
Rating Formula criteria shown above, the Board finds that the 
veteran's observed pathology does not reveal the necessary 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships as to 
warrant a 50 percent rating under the criteria for rating 
PTSD.

The Board notes that GAF scores between 51 and 60 are 
considered to represent moderate symptoms (e.g., flat effect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers and co-
workers).  See DSM-IV.  GAF scale scores between 41 and 50 
are considered to represent serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  
The examination reports, however, fail to identify symptoms 
or pathology of a flat effect, occasional panic attacks, few 
friends, or conflicts with peers and co-workers, due to the 
veteran's PTSD.  While the October 1999 report does contain a 
notation of a speech impediment which was noted to be 
circumstantial, there is no opinion in that report that this 
was caused by the veteran's PTSD.  The reports also fail to 
identify symptoms or pathology of suicidal ideation, severe 
obsessional rituals, frequent shoplifting, no friends, and 
being unable to keep a job, due to PTSD.

Thus, the evidence, i.e., the veteran's reported symptoms, 
the manifestations observed by VA examiners, and the GAF 
scale scores, for and against an increased rating appears to 
be in equipoise.  Accordingly, applying the former 
38 U.S.C.A. § 5107(b) (West 1991), the new 38 U.S.C.A. § 5107 
(West Supp. 2001), see Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991), and 38 C.F.R. § 3.102, to the veteran's 
increased rating claim, the Board finds a 50 percent rating, 
and no more, is warranted for the veteran's current PTSD 
symptomatology.  In determining a rating for a disability, 
the Board may only consider those factors which are included 
in the rating criteria provided by regulations for rating 
that disability.  To do otherwise would be legal error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As the veteran does not meet the criteria for a 70 percent 
rating under the rating criteria, he, by definition, does not 
meet the criteria for a 100 percent rating under that 
criteria, as this rating requires that his symptomatology 
produce occupational and social impairment to an even greater 
degree than that required for a 70 percent rating.  See 
Shoemaker v. Derwinski, 3 Vet. App. 248, 253 (1992).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).

The Board also believes that the requirements of the Veteran 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) have been met, in that the veteran has been 
provided VA psychiatric examinations, and all known medical 
records relating to his PTSD have been obtained, such that no 
further assistance to the veteran in that regard is required.


ORDER

Service connection for a back condition is denied.

Service connection for a left knee condition is denied.

Service connection for a stomach condition, secondary to 
service-connected post traumatic stress disorder, is denied.

A 50 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.



REMAND

Initially, the Board notes the veteran was granted service-
connection for PTSD based upon stressors which essentially 
acknowledged that the veteran engaged in combat with the 
enemy in Korea.  That determination having been made, the 
provisions of 38 U.S.C.A. § 1154(b) apply to all the 
veteran's service connection claims.  That section provides 
that, in the case of any veteran who engaged in combat with 
the enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.

Most of the veteran's service connection claims have been 
denied, at least in part, on the basis that there is no 
inservice evidence of injuries or diseases causing the 
disabilities claimed by the veteran, apparently without 
regard to § 1154(b).

The Board also notes that, during the pendency of this claim, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (VCAA) (to be 
codified at 38 U.S.C.A. § 5103A) was enacted.  That 
legislative enactment provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  As part of the assistance provided 
under subsection (a), VA must reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.

If VA, after making reasonable efforts to obtain such 
records, is unable to obtain all of the relevant records 
sought, VA must notify the claimant that VA is unable to 
obtain records with respect to the claim.  See VCAA, Pub. L. 
No. 106-475, § 3(a), (to be codified at 38 U.S.C.A. 
§ 5103A(b)(2)).  Such notification shall identify the records 
VA is unable to obtain; briefly explain the efforts that VA 
made to obtain those records; and describe any further action 
to be taken by VA with respect to the claim. See VCAA, Pub. 
L. No. 106-475, § 3(a) (to be codified at 38 U.S.C.A. 
§ 5103A(b)(2)(A)(B) (C)).  Whenever VA attempts to obtain 
records from a Federal department or agency under this 
subsection or subsection (c), the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
See VCAA, Pub. L. No. 106-475, § 3(a), (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  In the case of a claim for 
disability compensation, the assistance provided by VA under 
sub-section (b) shall include obtaining the following records 
if relevant to the claim: records of relevant medical 
treatment or examination of the claimant at VA health-care 
facilities or at the expense of VA, if the claimant furnishes 
information sufficient to locate those records; any other 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes VA to 
obtain.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C.A. § 5103A), also provides that, in the case of a 
claim for disability compensation, the assistance provided 
the veteran shall include providing a medical examination or 
obtaining a medical opinion when such opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(1).  
That section further provides that VA shall treat an 
examination or opinion as being necessary to make a decision 
on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the veteran) contains competent 
evidence the veteran has a current disability or persistent 
or recurrent symptoms of disability, and indicates that the 
disability or symptoms may be associated with the veteran's 
active duty service, but does not contain sufficient medical 
evidence to make a decision on the claim.  (to be codified at 
38 U.S.C.A. § 5103A(d)(2)(A),(B),(C)).

The veteran has indicated he has received medical treatment 
only at VA medical facilities since his discharge, and the 
Board notes that there are very few medical records in the 
claims file.  The veteran has also reported receiving 
treatment at the Ft. Leavenworth VA Medical Center, but those 
records do not appear to be in the file.  See Bell v. 
Derwinski, 2 Vet. App. 611, 612-13 (1992); VAOPGCPREC 12-95; 
See also Henderson v. West, 11 Vet. App. 111, 112-13 (1998) 
(per curiam); Blount v. West, 11 Vet. App. 32, 33 (1998) (per 
curiam); Lynch v. Gober, 11 Vet. App. 22, 26-27 (1997).  The 
Court has also held, however, that the Bell constructive-
notice doctrine is not retroactive to VA adjudications 
occurring before Bell was handed down.  See Damrel v. Brown, 
6 Vet. App. 242, 246 (1994).

It also does not appear that all the medical records 
associated with the veteran's Social Security disability 
benefits have been obtained.  The duty to obtain Social 
Security Administration records also includes obtaining the 
supporting medical records.  See Mazors v. Derwinski, 2 Vet. 
App. 181, 188 (1992).

As the medical evidence in the claims file indicates the 
veteran has a bilateral hearing loss, and as he contends he 
has tinnitus, and as his duties in Korea have been determined 
to be in artillery, and as § 1154(b) is applicable to his 
claims, the veteran should be afforded a VA audiological 
examination which includes an etiology opinion.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).

With regard to the veteran's claim for residuals of 
frostbite, he noted, in March 1997, symptoms of tingling and 
numbness in his toes and fingers, that his toes and fingers 
"fall asleep," that he has circulatory problems, that he 
bruises easily, and that he has respiratory problems, all of 
which he attributes to his claimed frostbite.  The veteran 
should to examined by a neurologist to determine whether he 
has disabilities related to frostbite.  Id.

After obtaining all available VA medical records, the veteran 
should be afforded a VA orthopedic examination to determine 
the existence and degree of severity of any right shoulder 
and/or right hand disabilities, and to obtain an etiology 
opinion as to any relationship between any such disabilities 
(other than for a laceration to the right hand, which has 
been previously service connected) and his claimed inservice 
injury.  Id.

The Board notes that the Court has held that, if a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The Board finds that a disposition on the service 
connection issues may have an impact on the adjudication of 
the issue of the veteran's entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  As such, the veteran's TDIU 
claim should be remanded so that the RO may first adjudicate 
the service connection issues after the VA examinations and 
development noted above, and then obtain a medical opinion as 
to whether the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, to fulfill its duty to 
assist, and to afford due process of law, it is the opinion 
of the Board that further development in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following action:

1.  The veteran should be contacted and 
requested to identify all the VA medical 
facilities where he has received treated 
for any medical problem since his 
discharge in November 1954.  All 
identified records should be obtained and 
associated with the claims file.

2.  The veteran should also be requested 
to provide the details, such as dates and 
places, about where he incurred frostbite 
during his active duty service.

3.  The RO should also obtain all medical 
records for the veteran from the Social 
Security Administration, and associate 
them with the claims file.

4.  After completion of the above, and 
even if no records are ultimately 
obtained, the veteran should be afforded 
VA examinations by an orthopedic 
specialist, an audiologist, a 
neurologist, a cardiologist, and a 
respiratory specialist, to determine the 
existence and severity of any right 
shoulder, right hand, hearing loss, 
tinnitus, or residuals of frostbite 
disability.  The claims file and a 
complete copy of this REMAND must be 
provided the examiners for review prior 
to each examination, and the examination 
reports must note that the examiner 
reviewed the claims file, including the 
veteran's service medical records, his 
treatment reports, the reports of his 
prior VA examinations, any reports 
obtained under item 1, above, and the 
veteran's statements.  All indicated 
studies necessary to diagnose and render 
the opinions requested should be 
accomplished.

The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of his claim(s).  
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

The orthopedic specialist, after 
diagnosing any right shoulder or right 
hand (with the exception of the veteran's 
previously service-connected laceration 
scar on the right palm) condition 
present, and after a thorough review of 
the claims file evidence, as noted above, 
including the veteran's service medical 
records, is requested, if any such 
condition is diagnosed, to provide 
opinions as to whether it is at least as 
likely as not that any diagnosed right 
shoulder or right hand condition was 
caused by, incurred during, or was 
permanently worsened during the veteran's 
active duty service.  If the examiner 
bases the requested opinions solely on 
the veteran's reported histories of 
inservice injuries, that fact should be 
so stated.

The audiologist, after examining the 
veteran to determine whether any 
bilateral hearing loss and/or tinnitus is 
present, and after thoroughly reviewing 
the claims file evidence, as noted above, 
is requested, if any such conditions are 
found, to render opinions as to whether 
any diagnosed hearing loss or tinnitus 
was caused by, incurred during, or was 
permanently worsened by the veteran's 
active duty service, or by any 
postservice acoustic trauma.  If the 
examiner bases the requested opinions 
solely on the veteran's reported 
histories of inservice acoustic trauma, 
that fact should be so stated.

The neurologist, after examining the 
veteran to determine whether any 
residuals of frostbite, including the 
veteran's claimed tingling and numbness 
in his toes and fingers and his toes and 
fingers "falling asleep," are present, 
and after thoroughly reviewing the claims 
file evidence, as noted above, is 
requested, if any such conditions are 
found, to render opinions as to whether 
any diagnosed condition was caused by, 
incurred during, or was permanently 
worsened by the veteran's active duty 
service.  If the examiner bases the 
requested opinions solely on the 
veteran's reported history of inservice 
frostbite, that fact should be so stated.

The cardiologist, after examining the 
veteran to determine whether any 
residuals of frostbite, including the 
veteran's claimed circulatory and 
bruising problems, are present, and after 
thoroughly reviewing the claims file 
evidence, as noted above, is requested, 
if any such conditions are found, to 
render opinions as to whether any 
diagnosed condition was caused by, 
incurred during, or was permanently 
worsened by the veteran's active duty 
service.  If the examiner bases the 
requested opinions solely on the 
veteran's reported history of inservice 
frostbite, that fact should be so stated.

The respiratory specialist, after 
examining the veteran to determine 
whether any respiratory conditions are 
present, and after thoroughly reviewing 
the claims file evidence, as noted above, 
is requested, if any such condition is 
found, to render opinions as to whether 
any diagnosed condition was caused by, 
incurred during, or was permanently 
worsened by the veteran's active duty 
service, including as by frostbite, or by 
any postservice activities.  If the 
examiner bases the requested opinions 
solely on the veteran's reported history 
of inservice frostbite, that fact should 
be so stated.

The examination reports should be typed.

5.  After completion of the above, the RO 
should review the examination reports to 
determine if they are sufficient to 
properly adjudicate the veteran's 
service-connection claims, and if 
appropriate, to rate any disability 
related to service or caused or 
aggravated by a service-connected 
disability.  If not, the reports should 
be returned as inadequate for 
adjudication or rating purposes.  See 38 
C.F.R. § 4.2; Bruce v. West, 11 Vet. App. 
405, 410 (1998); Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).

6.  The RO should then adjudicate all 
service connection issues on the merits, 
on the basis on all the evidence of 
record and all applicable statutes, 
regulations, and caselaw, including the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and 38 U.S.C.A. 
§ 1154(b).  In that regard, the RO should 
determine whether the veteran engaged in 
combat with the enemy in Korea, and 
adjudicate the veteran's claims 
accordingly.

7.  After completion of the above, the 
veteran should be afforded a VA 
examination, after a thorough review of 
the claims file evidence, to determine 
whether his current service-connected 
disabilities render him unable to secure 
or follow a substantially gainful 
occupation.  In that regard, the examiner 
is requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current service-
connected disabilities render him unable 
to secure or follow a substantially 
gainful occupation.

8.  After completion of the above, the RO 
should review the examination report to 
determine if it is sufficient to properly 
adjudicate the veteran's TDIU claim.  If 
not, the report should be returned as 
inadequate for adjudication or rating 
purposes.  See 38 C.F.R. § 4.2; Bruce, 
supra; Stegall, supra.

9.  The RO should then adjudicate the 
veteran's TDIU claim on the merits, on 
the basis on all the evidence of record 
and all applicable statutes, regulations, 
and caselaw, including the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475.  If any determination of 
service-connection or TDIU remains 
unfavorable to the veteran, he and his 
attorney should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded the 
applicable time to respond.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 



